  Case: 5:19-mj-01310-KBB Doc #: 1-1 Filed: 10/03/19 1 of 4. PageID #: 2
STATE OF OHIO           )
                        ) SS:
COUNTY OF SUMMIT        )

UNITED STATES POSTAL INSPECTION SERVICE

I, MARC A. KUDLEY, DO HEREBY DEPOSE AND SAY:

   1. I am a United States Postal Inspector and have been so employed since
      May 2012, presently assigned at the U.S. Postal Inspection Service
      (USPIS) Cleveland, Ohio Field Office to the Contraband Interdictions and
      Investigations Group, which strives to protect the U.S. Mail from
      dangerous drugs and illegal contraband, specifically illicit drugs and
      firearms. I have received training in the detection and investigation of
      drug trafficking. I have worked drug trafficking investigations involving the
      U.S. Mails since August 2012, during which time I have been involved in
      narcotics investigations leading to prosecution in U.S. District Court, as
      well as state courts.

   2. I know based on training and experience that U.S. Mail is often used by
      narcotic traffickers to transport controlled substances. I know from my
      training and experience that the Priority Mail Express and Priority Mail
      systems are commonly used to transport controlled substances because
      Priority Mail Express and Priority Mail provide traceability, reliability, and
      timely delivery. The guaranteed delivery timeframe of approximately one
      day for Priority Mail Express and two to three days for Priority Mail places
      time pressures on law enforcement agents to identify, search, and deliver
      these drug parcels in a timely manner.

   3. On October 2, 2019, while conducting parcel interdiction at the Akron,
      Ohio Main Post Office, I identified U.S. Postal Service Priority Mail
      Express parcel bearing tracking number EE177371527US, addressed to
      Anthony Thompson, 1315 Marcy St, Akron, OH 44301, with a return
      address of Rashad Sowell, 1052 ½ W 57th, Los Angeles, CA 90037
      (hereinafter “USPS parcel EE177371527US”).

   4. USPS parcel EE177371527US is described as a white Priority Mail
      Express Mailing Box measuring approximately 12.5” X 3.5” X 15” in size
      and weighing approximately 4 pounds, 15 ounces. I identified this as a
      suspect drug parcel based on several characteristics, including but not
      limited to type of mail, origin, destination, and size.

   5. USPS parcel EE177371527US was mailed from the Los Angeles, CA
      90020 Post Office on October 1, 2019 and bore $67.15 in U.S. Postage.
      Your affiant knows California has historically been a source area for
      mailed controlled substances into Northern Ohio.

   6. I made inquiries with CLEAR, an electronic database that has proven
      reliable in previous investigations in determining the legitimacy of name,
      address, and phone number information, concerning the delivery address
      of 1315 Marcy St, Akron, OH 44301, and was unable to associate an
      individual with the name Anthony Thompson at the address.
Case: 5:19-mj-01310-KBB Doc #: 1-1 Filed: 10/03/19 2 of 4. PageID #: 3
                                      2

7. I also made inquiries with CLEAR concerning the return address of 1052
   ½ W 57th, Los Angeles, CA 90037 and was unable to associate an
   individual with the name Rashad Sowell at the address.

8. I know based on training and experience, that individuals using the U. S.
   Mails for the purpose of transporting controlled substances will often place
   fictitious address, name and/or phone number information, different
   variations of their names, or no names at all on these parcels, to conceal
   their true identities from law enforcement should the parcel be seized.

9. On October 2, 2019 at the U.S. Postal Inspection Service Office located in
   Akron, OH, USPS parcel EE177371527US was placed into a lineup
   containing several blank parcels which emanated no narcotics odors.
   Narcotic detection canine “Cruiser”, handled by Detective Chris Carney of
   the Akron Police Narcotics Unit was allowed to examine the lineup.
   According to Detective Carney, Cruiser gave a positive alert on USPS
   parcel EE177371527US and none of the blank parcels. According to
   Detective Carney, this positive alert meant Cruiser detected the odor of an
   illegal drug emanating from USPS parcel EE177371527US.

10. Detective Carney has been State Certified as a Narcotics Canine handler
    and he and narcotics canine Cruiser have worked together since 2010.
    Detective Carney and canine Cruiser were both certified in September of
    2019 by the Ohio Peace Officers Training Academy (OPOTA) as a
    specialty purpose K-9 team, narcotic detection. During this time, Cruiser
    was trained and certified to alert to the presence of the odors from
    marijuana, cocaine, heroin, methamphetamine and their derivatives.
    Detective Carney has been trained how to handle a detector K-9 and read
    their alerts. According to Detective Carney, Cruiser is a reliable K-9 assist
    unit.

11. I know based on training and experience that individuals who regularly
    handle controlled substances often leave the scent of controlled
    substances, which narcotic canines are trained to indicate alert, on the
    box, contents of the box, and/or other packaging material they handle.

12. Based on the foregoing information stated herein, your Affiant applied for
    and was granted a federal search warrant on October 2, 2019, in U.S.
    District Court in the Northern District of Ohio, Eastern Division, by the
    Honorable Magistrate Judge Kathleen B. Burke. The execution of the
    search warrant revealed approximately four pounds of an off-white
    crystalline substance that field tested positive for methamphetamine, a
    Schedule II controlled substance. The suspect methamphetamine was
    separated inside four separate zip lock bags weighing approximately one
    pound each and concealed in vacuum sealed food saver bags and
    cellophane.
Case: 5:19-mj-01310-KBB Doc #: 1-1 Filed: 10/03/19 3 of 4. PageID #: 4
                                     3


13. Based on my review of U.S. Postal Service business records, I identified a
    second related parcel that was also mailed on October 1, 2019,
    approximately one hour earlier than USPS parcel EE177371527US, from
    a different post office in Los Angeles, CA. The two post offices from
    where the two U.S. Postal Service parcels were mailed are approximately
    3.75 miles apart from each other. The second parcel is destined for an
    address approximately a half mile away from 1315 Marcy St, Akron, OH
    44301, the stated delivery address of USPS parcel EE177371527US.

14. The second identified parcel is described as U.S. Postal Service Priority
    Mail parcel bearing tracking number 9505 5156 3773 9274 3502 20,
    addressed to Sabrina Bailey, 1306 Girard St Apt 1, Akron, OH 44301, with
    a return address of Vaughn Williams, 9214 S Budlong Ave, Los Angeles,
    CA 90044 (hereinafter “USPS parcel 9505 5156 3773 9274 3502 20”).

15. USPS parcel 9505 5156 3773 9274 3502 20 is described as a white
    Priority Mail Medium Flat Rate Box measuring approximately 12.5” X 3.5”
    X 14” in size and weighing approximately 5 pounds, 2 ounces. I identified
    this as a suspect drug parcel based on several characteristics, including
    but not limited to type of mail, origin, destination, and size.

16. USPS parcel 9505 5156 3773 9274 3502 20 was mailed from the Los
    Angeles, CA 90016 Post Office on October 1, 2019 and bore $14.35 in
    U.S. Postage. Your affiant knows California has historically been a source
    area for mailed controlled substances into Northern Ohio.

17. I made inquiries with CLEAR, an electronic database that has proven
    reliable in previous investigations in determining the legitimacy of name,
    address, and phone number information, concerning the delivery address
    of 1306 Girard St Apt 1, Akron, OH 44301 and was unable to associate an
    individual with the name Sabrina Bailey at the address.

18. I also made inquiries with CLEAR concerning the return address of 9214 S
    Budlong Ave, Los Angeles, CA 90044 and was unable to associate an
    individual with the name Vaughn Williams at the address.

19. I know based on training and experience, that individuals using the U. S.
    Mails for the purpose of transporting controlled substances will often place
    fictitious address, name and/or phone number information, different
    variations of their names, or no names at all on these parcels, to conceal
    their true identities from law enforcement should the parcel be seized.
   Case: 5:19-mj-01310-KBB Doc #: 1-1 Filed: 10/03/19 4 of 4. PageID #: 5
                                         4



   20. On October 3, 2019 at the U.S. Postal Inspection Service Office located in
       Akron, OH, USPS parcel 9505 5156 3773 9274 3502 20 was placed into a
       lineup containing several blank parcels which emanated no narcotics
       odors. Narcotic detection canine “Cruiser”, handled by Detective Chris
       Carney of the Akron Police Narcotics Unit was allowed to examine the
       lineup. According to Detective Carney, Cruiser gave a positive alert on
       USPS parcel 9505 5156 3773 9274 3502 20 and none of the blank
       parcels. According to Detective Carney, this positive alert meant Cruiser
       detected the odor of an illegal drug emanating from USPS parcel 9505
       5156 3773 9274 3502 20.

   21. Based on the information contained herein, your Affiant maintains there is
       probable cause to believe that U.S. Postal Service Priority Mail parcel
       bearing tracking number 9505 5156 3773 9274 3502 20, addressed to
       Sabrina Bailey, 1306 Girard St Apt 1, Akron, OH 44301, with a return
       address of Vaughn Williams, 9214 S Budlong Ave, Los Angeles, CA
       90044, contains controlled substances, and/or proceeds which are
       evidence thereof, and/or contraband, in violation of Title 21, United States
       Code, Section 841(a)(1).



                                   _____________________________________
                                   MARC A. KUDLEY
                                   POSTAL INSPECTOR



This affidavit was sworn to by the affiant, who did no more than attest to its
contents pursuant to Crim. R. 4.1 (b)(2)(A), by telephone after a PDF was
transmitted by email, per Crim R. 4.1 THIS 3rd DAY of OCTOBER 2019.


___________________________________
KATHLEEN B. BURKE
U. S. MAGISTRATE JUDGE
